


110 HR 6413 IH: To prohibit the Administrator of the Federal Emergency

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6413
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the Administrator of the Federal Emergency
		  Management Agency from updating flood maps until the Administrator submits to
		  Congress a community outreach plan, and for other purposes.
	
	
		1.Moratorium on flood map
			 updatesThe Administrator of
			 the Federal Emergency Management Agency may not revise and update a floodplain
			 area or flood-risk zone under section 1360(f) of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4101(f)) until the date on which the Administrator
			 submits to Congress a community outreach plan for the updating of floodplain
			 areas and flood-risk zones.
		2.Refundable credit for
			 residential property located in expanded flood zone
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by redesignating section 36 as section 37 and by
			 inserting after section 35 the following new section:
				
					36.New flood zone
				premium credit
						(a)Allowance of
				creditIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the premium paid by the
				taxpayer for flood insurance under the National Flood Insurance Act of 1968 (42
				U.S.C. 4001 et seq.) covering any residential property of the taxpayer which is
				a qualified flood risk property.
						(b)Limitations
							(1)Limitation based
				on income
								(A)In
				generalThe amount which would (but for this subsection) be
				allowable as a credit under this section shall be reduced (but not below zero)
				by the amount determined under subparagraph (B).
								(B)Amount of
				reductionThe amount
				determined under this subparagraph is the amount which bears the same ratio to
				the amount which would be so taken into account as—
									(i)the excess
				of—
										(I)the taxpayer’s
				modified adjusted gross income for such taxable year, over
										(II)$50,000 ($100,000
				in the case of a joint return), bears to
										(ii)$100,000
				($200,000 in the case of a joint return).
									(C)Modified
				adjusted gross incomeFor purposes of subparagraph (B), the term
				modified adjusted gross income means adjusted gross income
				determined—
									(i)without regard to
				this section and sections 199, 222, 911, 931, and 933, and
									(ii)after application
				of sections 86, 135, 137, 219, 221, and 469.
									(2)Limitation based
				on periodNo amount shall be
				allowed as a credit under subsection (a) with respect to any residential
				property after the end of the 4th calendar beginning after the calendar year in
				which the map referred to in subsection (c)(1) first became effective.
							(c)Qualified flood
				risk propertyFor purposes of this section, the term
				qualified flood risk property means a residential property
				(within the meaning of the National Flood Insurance Act of 1968) which—
							(1)is located in a floodplain area or
				flood-risk zone, as depicted on a flood insurance rate map revised and updated
				pursuant to section 1360(f) of the National Flood Insurance Act of 1968 (41
				U.S.C. 4101),
							(2)was outside of any floodplain area or
				flood-risk zone prior to such revision and updating, and
							(3)with respect to
				which—
								(A)the taxpayer owned
				such property on the date such revised and updated map first became effective,
				or
								(B)the purchase or
				construction of which by the taxpayer was subject to a binding written contract
				on such
				date.
								.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 , 36 after 35.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following new items:
					
						
							Sec. 36. New flood zone premium credit.
				
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective date;
			 waiver of limitations
				(1)In
			 generalThe amendments made
			 by this section shall apply with respect to any flood insurance rate map which
			 becomes effective pursuant to section 1360(f) of the National Flood Insurance
			 Act of 1968 (41 U.S.C. 4101).
				(2)Waiver of
			 limitationsIf refund or credit of any overpayment of tax
			 resulting from the amendments made by this section is prevented at any time
			 before the close of the 1-year period beginning on the date of the enactment of
			 this Act by the operation of any law or rule of law (including res judicata),
			 such refund or credit may nevertheless be made or allowed if claim therefor is
			 filed before the close of such period.
				3.Grant program to
			 improve community ratingSection 1315(b) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4022(b)) is amended—
			(1)by redesignating
			 paragraph (4) as paragraph (5); and
			(2)by inserting after
			 paragraph (3) the following new paragraph:
				
					(5)GrantsThe program shall provide grants to
				communities for projects to improve the community rating of the communities
				under the
				program.
					.
			
